ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:
Regarding claims 18 and 28, the most relevant prior art is Gresham et al.
(US 2005/0023325).
Regarding claim 18, Gresham discloses al of the claimed subject matter except for the pusher link including a plurality of straight segments pivotably coupled to one another via ball-and-socket joints to enable translation of the straight segments through the curved configuration of the elongated body portion, the plurality of straight segments and the ball and socket joints being hollow and defining a channel through the pusher link.
Additionally, the remaining cited prior art fails to disclose or teach a pusher link comprising ball-and-socket joints. The prior art teaches guide mechanisms utilizing ball-and-socket joints.
Regarding claim 28, Gresham discloses al of the claimed subject matter except for the pusher link including a plurality of straight segments coupled to one another via ball-and-socket joints, the plurality of straight segments and the ball and socket joints being hollow and defining a channel through the pusher link.

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
6.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/ANDREW M TECCO/Primary Examiner, Art Unit 3731